Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest Friend
St Petersburg Novbr: 6 1814

Bad news still keeps pouring on us and your prophecies are too fatally accomplished It is to day announced in the Papers that we have lost Fort Erie that Chauncey is driven back to Sackets Harbour and that Sir James Prevost with a large force was preparing to attack it the great Ship was launched and they had complete command of the Lake another of our Frigates was destroyed the Adams &c &c—
It is said that the Destruction of our little Capitol has produced such a sensation here that his little Lordship has more than once been under the necessity of retiring from the Societies in which it has formed the topic of conversation I am told strong disapprobation was expressed at the house of one of the Ministers all this comes from a quarter which I never credit and still less now than ever the Day before I recieved your last Letter in which you mention the little probability of your he came very formerly to announce to me that you would return immediately and that he had this “from persons who had opportunities of conversing with Ministers in England that did not condescend to answer any thing and that this would oblige you all to go away and break up the thing all together” &c in addition to the Consular oratory we have now a load of what I suppose to be Diplomatic Finesse the whole forms such ridiculous flummery did the great Person honor me very often with his Society I should really be in danger of losing my intellects for to comprehend what is incomprehensible is an effort of which I am totally incapable This Gentleman has enterr’d into partnership with Messrs. Platzman and Glennie you may be assured of the truth of this and even the double character which he now holds is not sufficient to restrain him from dabbling I am sorry for it as any thing which tends to justify the impudent assertions of the English is to our National character a deep and serious injury—
The meek submission which your Colleagues display really justify’s Dr. Paley’s idea of (I forget the term) character and they have certainly proved to their extreme humility I hope however at last that though the blows have not proved strong enough to rouse something like heroism in their Souls that Kicks may and I think they are likely to get a sufficient quantity of theirs at least to produce something like feeling—Mr. H. say’s the news from America gives him the Heart-burn so much he cannot beear to think of it.
The defects of our Constitution are certainly now completely brought to light and a Government which is too feeble to check the treason which is formed in the very heart of the people it affects to rule must sink the very conviction that the Laws cannot reach them gives a boldness, energy and strength to factions which must render them successful God grant that the deep and trying lesson’s which they are now hourly recieving may enlighten their Council’s and teach them that one of the greatest possible means of maintaining their independance is to put into the hands of their Goverment sufficient power to check the insolence of Foreign Powers in due Season and to crush factions in the bud notwithstanding the glaring errors which we have committed I trust in God that the day retribution is not far off and that the Glory which yet awaits us will far far outweigh the disgrace which has hitherto attended us—
Give my love to Kitty and Martha I am very angry with Catherine for not writing tell her it is ungrateful and unkind God Bless protect and watch over you and believe me ever yours heart and Soul—
L. C. Adams